DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 04/29/22 is acknowledged and papers submitted have been placed in the records.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 11-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (US 2008/0093733).

a.	Re claim 11, Hsu discloses a microelectronic assembly, comprising: a package substrate 110 (see fig. 1B and related text; see fig. 1A for some elements not labeled in fig. 1B, and see remaining of disclosure for more details) having a first (bottom) surface and an opposing second (top) surface; a die 120 ([0019]) having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the die is coupled to the second surface of the package substrate; and a cooling apparatus 130’, comprising: a conductive base 132 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the conductive base is in contact (via thermal interface material 140) with the second surface of the die; a plurality of conductive structures 139 on the second surface of the conductive base, wherein the plurality of conductive structures have at least one non-linear surface (a surface that is a combination of a top surface and a lateral surface of a fin 109 as a whole is non-linear); and at least two conductive features (one is the left sidewall of 134, a second is the right sidewall of 134) extending from the first surface of the conductive base attached to the second surface of the package substrate.

b.	Re claim 12, at least one of the plurality of conductive structures is a vertical fin (explicit on fig. 1B).

c.	Re claim 13, at least one of the plurality of conductive structures is a pillar (explicit on fig. 1B).

d.	Re claim 17, Hsu discloses microelectronic assembly, comprising: a package substrate 110 (see fig. 1B and related text; see fig. 1A for some elements not labeled in fig. 1B, and see remaining of disclosure for more details) having a first (bottom) surface and an opposing second (top) surface; a die 120 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the die is coupled to the second surface of the package substrate; and a cooling apparatus 130’, comprising: a conductive base 132 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the conductive base is in contact (via thermal interface material 140) with the second surface of the die; a plurality of conductive structures 139 on the second surface of the conductive base, wherein the plurality of conductive structures are attached to the second surface of the conductive base; and at least two conductive features (one is the left sidewall of 134, a second is the right sidewall of 134) extending from the first surface of the conductive base attached to the second surface of the package substrate.

Claim(s) 1, 5-8, 11-13 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Parida et al. (US 2019/0348345).

a.	Re claim 1, Parida et al. disclose a microelectronic assembly, comprising: a package substrate 104 (see fig. 1 and related text; see remaining of disclosure for more details) having a surface (top surface); a die 102 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the die is coupled to the surface of the package substrate; and a cooling apparatus 108&120&132, comprising: a conductive base (108 or the portion labeled “conductive base” on annotated fig. 1 below) having a first surface (flat surface abutting layer 105) and an opposing second surface (flat surface from which fins 120 protrude), wherein the first surface of the conductive base is in thermal contact (via thermal interface material 105) with the second surface of the die; a plurality of conductive structures 132 (sintered copper particles; see [0036]; in the alternative, the plurality of conductive structures are the sintered copper particles 132 and fins or pillars 120) on the second surface of the conductive base, wherein an individual conductive structure of the plurality of conductive structures has a width between 10 microns and 100 microns ([0036] disclose a diameter, which is implicitly a width, of a sintered copper particle 32 to be 10µm to 50µm); and at least two conductive features (see annotated fig. 1 below) extending from the first surface of the conductive base attached to the surface of the package substrate.


    PNG
    media_image1.png
    740
    1430
    media_image1.png
    Greyscale


b.	Re claim 5, at least one of the plurality of conductive structures is a vertical fin (this is true for fin 120 in the underlined interpretation of the conductive structures in claim 1 rejection above).

c.	Re claim 6, the vertical fin has a surface that is non-linear (a surface that is a combination of a top surface and a lateral surface of a fin 120 as a whole is non-linear).

d.	Re claim 7, at least one of the plurality of conductive structures is a pillar (this is true for pillar 120 in the underlined interpretation of the conductive structures in claim 1 rejection above).

e.	Re claim 8 and in the underlined alternative interpretation of the conductive structures in claim 1 rejection above, a first individual one (pillar 120) of the plurality of conductive structures is a pillar and a second individual one (fin 120) of the plurality of conductive structures is a vertical fin (the Examiner position here is that a pillar and a fin are basically the same thing since an elongated or projecting structure basically read on them; if Applicants want to clearly distinguish between them, they should state clearly their geometrical differences, noting that limitations from the specification cannot be implicitly imported into the claims; see MPEP 2145.VI).

f.	Re claim 11, Parida et al. disclose a microelectronic assembly, comprising: a package substrate 104 (see fig. 1 and related text; see remaining of disclosure for more details) having a first (bottom) surface and an opposing second (top) surface; a die 102 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the die is coupled to the second surface of the package substrate; and a cooling apparatus 108&120&132, comprising: a conductive base 1 (108 or the portion labeled “conductive base” on annotated fig. 1 above) having a first surface (flat surface abutting layer 105) and an opposing second surface (flat surface from which elements 120 protrude), wherein the first surface of the conductive base is in contact (via 105) with the second surface of the die; and a plurality of conductive structures (sintered copper particles 132 or fins/pillars 120 or combination of 132 and 120) on the second surface of the conductive base, wherein the plurality of conductive structures have at least one non-linear surface (the sintered copper particles have a diameter as per [0036] and therefore would have rounded surfaces; for 120, the non-liner surface is the surface comprising the combination of a top surface and a vertical latera surface) ; and at least two conductive features (see annotated fig. 1 above) extending from the first surface of the conductive base attached to the second surface of the package substrate.

g.	Re claim 12, at least one of the plurality of conductive structures (120) is a vertical fin.

h.	Re claim 13, at least one of the plurality of conductive structures (120) is a pillar.

i.	Re claim 15, the pillar has a cross-section that is non-circular (explicit on fig. 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parida et al. (US 2019/0348345).

a.	Re claim 1, Parida et al. disclose a microelectronic assembly, comprising: a package substrate 104 (see fig. 1 and related text; see remaining of disclosure for more details) having a surface (top surface); a die 102 having a first (bottom) surface and an opposing second (top) surface, wherein the first surface of the die is coupled to the surface of the package substrate; and a cooling apparatus 108&120&132, comprising: a conductive base (108 or the portion labeled “conductive base” on annotated fig. 1 above) having a first surface (flat surface abutting layer 105) and an opposing second surface (flat surface from which fins 120 protrude), wherein the first surface of the conductive base is in thermal contact (via thermal interface material 105) with the second surface of the die; a plurality of conductive structures 120 on the second surface of the conductive base; and at least two conductive features (see annotated fig. 1 above) extending from the first surface of the conductive base attached to the surface of the package substrate. But Parida et al. do not appear to explicitly disclose that an individual conductive structure of the plurality of conductive structures has a width between 10 microns and 100 microns.

However, Parida et al. disclose in [0036] that element 132 can be a structure comprising grooves having a width of 0.1µm to 25µm. Also, it is explicit from fig. 1 that pillars or fins 120 extend through the said grooves, and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided element 132 with grooves having a width of 25 microns, and this as a non-inventive step of choosing from one of the two most obvious values given in [0036] (see MPEP 2143.E&G), and further provided the conductive structures to have a width of about 25 microns in order to fit into the grooves.

b.	Re claim 2, Parida et al. do not appear to explicitly disclose that individual conductive structures of the plurality of conductive structures have a height between 1 mm and 2 mm. However, and noting that the aspect ratios claimed are high aspect ratios, and further noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided individual conductive structures of the plurality of conductive structures have a height between 1 mm and 2 mm as desired to achieve a given mechanical robustness and thermal performance of the VC-Lid 100.

c.	Re claim 3, Parida et al. do not appear to explicitly disclose that an individual one of the plurality of conductive structures has an aspect ratio between 10:1 and 20:1. But Parida et al. disclose in [0035] that pillars/fins 120 are high aspect ratio structures, and noting that the aspect ratios claimed are high aspect ratios, and further noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the high aspect ratio conductive structures 120 to have an aspect ratio between 10:1 and 20:1 as desired to achieve a given thermal performance of the VC-Lid 100.

d.	Re claim 4, a channel between adjacent individual ones of the conductive structures has a width between 10 microns and 200 microns (the Examiner position here is that the gaps between the structures 120 have the same or about the same widths as the widths of structures 120 on fig. 1, and as such, a channel between adjacent individual ones of the conductive structures have a width of about 25 microns based on claim 1 rejection above where the width of structures 120 is about 25 microns).

e.	Re claim 6 and in the alternative to the anticipation rejection above, it is known in the art to provide pillar or fins with non-linear lateral surfaces as evidenced by the pillars or fins on fig. 8 and related text of Parida et al., and as such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the vertical fins as in fig. 8, and this as a non-inventive step of providing the vertical fins according to a known shape with a reasonable expectation of success (see MPEP 2143.E and 2144.04.IV), and the modification would have resulted in the vertical fin having a surface that is non-linear.

f.	Re claim 14, Parida et al. disclose all the limitations of claim 13 as stated above except explicitly that the pillar has a cross-section that is circular. However, it is known in the art to provide pillars or fins with cross section (in a top view) that is circular as evidenced by the pillars or fins on fig. 8 and related text of Parida et al.. As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the pillars 120 as in fig. 8, and this as a non-inventive step of providing said pillars according to a known shape with a reasonable expectation of success (see MPEP 2143.E and 2144.04.IV).

g.	Re claim 16, Parida et al. disclose all the limitations of claim 11 as stated above except explicitly that the plurality of conductive structures are arranged asymmetrically. But the symmetric or asymmetrical arrangements of the pillars 120 are the two only and obvious arrangements possible for said pillars, and it is known in the art to opt between those arrangements based on at least a factor such as turbulence of the flow of the cooling medium flowing between the pillars to achieve a desired thermal performance. As such, and noting that the aspect ratios claimed are high aspect ratios, and further noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the plurality of conductive structures arranged asymmetrically if desired to achieve a given thermal performance.


	Allowable Subject Matter
Claims 9-10 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Djekic (US 6,963,130) disclose a structure similar to the claimed invention.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899